Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robinson A. Williams appeals the district court’s order sua sponte dismissing his 42 U.S.C. § 1985 (2012) conspiracy action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Cheesecake Factory Rest., Inc., No. 1:15-cv-03700-ELH, 2015 WL 8316033 (D. Md. filed Dec. 8, 2015; entered Dec. 9, 2015). We also deny as moot Williams’ motion to stay pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED